763 So.2d 610 (2000)
George CHITTENDEN and Roberta Kay Chittenden
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, et al.
No. 2000-C-0414.
Supreme Court of Louisiana.
June 16, 2000.
Granted. Application granted on the issue of whether the attorney may recover interest on advances of funds to the client and, if so, the extent of recovery under the circumstances of this case. Otherwise, the application is denied.[1]
KIMBALL, J., not on panel.
NOTES
[1]  A committee is to be appointed to study the revision of Rule 1.8(e) of the Rules of Professional Conduct, regarding financial assistance to a client.